Case 0:19-cv-61549-RKA Document 42 Entered on FLSD Docket 12/19/2019 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                            CASE NO. 19-61549-CIV-ALTMAN/Hunt

  OFER ALIANI,

         Plaintiff,
  v.

  YUM BERRY, LLC, et al.,

        Defendants.
  _________________________________/

                                               ORDER

         THIS MATTER comes before the Court on the Defendants’ Motion to Compel

  Arbitration and Stay Proceedings [ECF No. 31] and the Plaintiff’s Motion to Withdraw as Counsel

  [ECF No. 33]. The Defendants filed their Motion via CM/ECF on November 8, 2019. See Mot. to

  Compel Arbitration at 10. The Plaintiff was required to file any memorandum opposing the Motion

  within 14 days of its filing, and his failure to do so provides “sufficient cause for granting the

  motion by default.” S.D. FLA. L.R. 7.1(c)(1)(A).

         Moreover, the Defendants have submitted a written agreement between the Plaintiff and

  one of the Defendants, Amos Chanero, wherein they agreed to subject “[a]ll claims currently in

  court,” including any claims in this case,1 to binding arbitration. See Arbitration Agreement [ECF

  No. 31-1] at 1. The Federal Arbitration Act (“FAA”) provides:

         If any suit or proceeding be brought in any of the courts of the United States upon
         any issue referable to arbitration under an agreement in writing for such arbitration,
         the court in which such suit is pending, upon being satisfied that the issue involved
         in such suit or proceeding is referable to arbitration under such an agreement, shall


  1
   The Complaint in this case was filed on June 21, 2019, see Compl. [ECF No. 1] at 13, and the
  Arbitration Agreement was signed on October 18, 2019, see Arbitration Agreement [ECF No.
  31-1] at 4. Therefore, the claims involved in this case were “currently in court” within the meaning
  of the Arbitration Agreement at the time that agreement took effect.
Case 0:19-cv-61549-RKA Document 42 Entered on FLSD Docket 12/19/2019 Page 2 of 3




         on application of one of the parties stay the trial of the action until such arbitration
         has been had in accordance with the terms of the agreement, providing the applicant
         for the stay is not in default in proceeding with such arbitration.

  9 U.S.C. § 3. The FAA thus “requires district courts to compel arbitration of pendent arbitrable

  claims when one of the parties files a motion to compel.” Dean Witter Reynolds, Inc. v. Byrd, 470

  U.S. 213, 217 (1985). “By its terms, the Act leaves no place for the exercise of discretion by a

  district court, but instead mandates that district courts shall direct the parties to proceed to

  arbitration on issues as to which an arbitration agreement has been signed.” Id. at 218.

         The parties have contracted to arbitrate the issues in this case, and, by failing to oppose the

  Defendants’ Motion, the Plaintiff has identified no reason why the parties’ agreement should not

  be enforced. And it is of no consequence that the agreement was signed only by the Plaintiff and

  Chanero, but not by the other Defendant, Yum Berry, LLC (“Yum Berry”).2 Under Florida law,

  “a non-signatory defendant may enforce an arbitration clause against a signatory plaintiff . . . when

  the signatory alleges “interdependent and concerted misconduct by both the nonsignatory and one

  or more of the signatories to the contract.” Schreiber v. Ally Fin. Inc., 634 F. App’x 263, 264 (11th

  Cir. 2015) (per curiam); accord Bailey v. ERG Enters., 705 F.3d 1311, 1320 (11th Cir. 2013). The

  First Amended Complaint is replete with such allegations. In fact, almost every allegation the

  Plaintiff asserts is directed against both Defendants. See First Am. Compl. at 2–13. The Court will

  therefore enforce the Arbitration Agreement as to both Defendants and, pursuant to under 9 U.S.C.

  § 3, stay this case pending arbitration.

         Accordingly, having carefully considered the parties’ Motions, the record, and the

  governing law, the Court hereby ORDERS AND ADJUDGES as follows:




  2
   The parties agree that Chanero is the “owner and operator” of Yum Berry. See First Am. Compl.
  [ECF No. 15] ¶ 5; Answer [ECF No. 23] ¶ 5.

                                                    2
Case 0:19-cv-61549-RKA Document 42 Entered on FLSD Docket 12/19/2019 Page 3 of 3




        1. Because the Court finds that the claims in the Plaintiff’s First Amended Complaint are

           subject to arbitration pursuant to the parties’ Arbitration Agreement [ECF No. 31-1],

           the Defendants’ Motion to Compel Arbitration and Stay Proceedings [ECF No. 31] is

           GRANTED.

        2. The Plaintiff’s Motion to Withdraw as Counsel [ECF No. 33] is GRANTED IN PART

           and DENIED IN PART. The Motion is GRANTED as to counsel’s request to

           withdraw. Brian Howard Pollock, Esq., and the FairLaw Firm are relieved of further

           responsibility in this case. The Motion’s request for a stay of all deadlines is DENIED.

        3. Pursuant to 9 U.S.C. § 3, this case is STAYED. The Clerk shall CLOSE this case for

           administrative purposes only, all pending deadlines and hearings are TERMINATED,

           and any pending motions are DENIED AS MOOT.

        4. Any party may move the Court to reopen this case for good cause.

        5. Every two (2) months after the date of this Order, the parties shall jointly file with the

           Court a report detailing the status of their arbitration proceedings.

        6. Within fifteen (15) days of the arbitration’s conclusion, the parties shall jointly file

           with the Court a notice briefly describing the outcome of the arbitration and its impact

           on the Plaintiff’s claims.

        DONE AND ORDERED in Fort Lauderdale, Florida this 18th day of December 2019.




                                                      _________________________________
                                                      ROY K. ALTMAN
                                                      UNITED STATES DISTRICT JUDGE

  cc:   counsel of record




                                                 3
